DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The prior art of record and newly cited reference fails to disclose, teach, and/or suggest the invention as claimed.
Nelson (US 2016/0264838 A1) teaches a method of cementing a wellbore, a liquid cement spacer fluid, comprising a corrosion inhibitor, is used to displace the drilling fluids present, and preferably to further remove oil and solids from the well and wellbore surfaces. The method includes injecting, generally pumping, into the wellbore the cement spacer fluid at a pressure sufficient to displace the drilling fluid. Once placed, the cement slurry is allowed to harden to form the cement plug in the wellbore annulus, which prevents the flow of reservoir fluids between two or more permeable geologic formations that exist with unequal reservoir pressures. The reference, however, fail to disclose wherein a casing, wherein at least one cemented annular space with a cumulative height of the cemented annular space from about 60% to about 90% of the height of the casing,  wherein a volume of anti-corrosion fluid in the annular space fills the annular space along a height of the casing, the least one anti-corrosion fluid filled annular space with a cumulative height of the anti-corrosion fluid filled annular space from about 10% to about 40% of the height of the casing., and  the at least one corrosion inhibitor comprises one or more selected from the group consisting of one or more polyethylene polyamine, pyridine derivative, triazole derivative, Schiff base, indazole, thiadiazole derivative, thiazole derivative, thiourea derivative, oxazol derivative, phthalimide, and plant extract.
Therefore, the prior art of record and newly discovered reference fails to disclose, teach and/or suggest the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/            Primary Examiner, Art Unit 3674                                                                                                                                                                                            	04/15/2022